J-S16042-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    SHAYLA CAPRICE HALL                        :   No. 1542 MDA 2021

                Appeal from the Order Entered October 29, 2021
                In the Court of Common Pleas of Dauphin County
              Criminal Division at No(s): CP-22-CR-0003115-2016


BEFORE:      PANELLA, P.J., KUNSELMAN, J., and COLINS, J.*

MEMORANDUM BY COLINS, J.:                      FILED: SEPTEMBER 26, 2022

        The Commonwealth appeals from the order that, pursuant to its specific

wording, waived all fines and costs at this particular docket, dismissed the

charges against the appellee, Shayla Caprice Hall, and closed the case in its

entirety. On appeal, the Commonwealth contends that the lower court erred

when, inter alia, it did not obtain the Commonwealth’s consent prior to

dismissing Hall’s charges, in violation of Pennsylvania Rule of Criminal

Procedure 586. In its opinion, the court agrees with the Commonwealth’s

assertion that it failed to acquire the Commonwealth’s consent before

proceeding in this manner. As there is no basis to deviate from the plain

language of Rule 586 and with the court having acted without the

Commonwealth’s consent, we vacate the order and remand for further

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S16042-22



proceedings.1

       We adopt the court’s brief recitation of the facts:

              On May 23, 2016, [Hall] was charged with one count each
       of Theft by Failure to Make Required Disposition of Funds
       Received; Theft by Unlawful Taking; and Theft by Deception. On
       December 15, 2017, [Hall] was admitted into the Accelerated
       Rehabilitative Disposition (“ARD”) program after paying a $500
       entry fee and $5,000 in restitution to Walmart. As conditions of
       her acceptance into the ARD program, [Hall] was required to pay
       the outstanding restitution of $5,000 to Walmart, complete 50
       hours of community service, and complete a shoplifter’s program.
       [Hall] failed to complete these requirements, and as a result, she
       was revoked from the ARD program on January 17, 2020.

              After having been revoked from the ARD program, [Hall]
       appeared before the [lower court] on June 7, 2021. At that
       proceeding, [Hall’s] counsel requested that [Hall’s] charges be
       dismissed and that the case be closed. While [the lower court]
       noted that [Hall] still owed $4,500 in restitution to Walmart,
       defense counsel maintained that [Hall] had made a good faith
       effort to pay all she could . . . . The [lower court] directed that
       defense counsel file a [p]etition to make her request in writing,
       and the proceedings were continued to a later date. The
       Commonwealth’s counsel did not lodge any objection to the filing
       of such a [p]etition.

              On October 22, 2021, [Hall] through counsel filed a “Petition
       to Waive Fines and Costs,” which invoked … Rule … 586. In the
       Petition, [Hall] provided … [five] … reasons for her request:
       [asserting a reduction in income, lack of her ability to work, her
       being the financial provider for the family, her substantial payback
       of the restitution, and the financial strength of Walmart, itself].
       On October 28, 2021, th[e lower court] issued an order granting
       [Hall’s] petition.

Trial Court Opinion, 1/24/22, at 1-2 (citations to the record omitted).


____________________________________________


1 In lieu of a brief, Hall filed a letter with this Court wherein she agrees that
dismissal of her charges was procedurally improper and, too, seeks remand.

                                           -2-
J-S16042-22


      After the order was granted, the Commonwealth filed a timely notice of

appeal. Thereafter, the relevant parties complied with their obligations under

Pennsylvania Rule of Appellate Procedure 1925. As such, this matter is ripe

for review.

      On appeal, the Commonwealth singularly asks:

      1. Did the trial court err in waiving Hall’s remaining costs, fines,
         and restitution and concurrently dismissing her case where the
         Commonwealth did not consent to the dismissal, and Hall failed
         to pay full restitution to the victim?

See Appellant’s Brief, at 4.

      The Commonwealth has presented this Court with a question of law.

See Commonwealth v. Alvarez, 268 A.2d 192, 193 (Pa. Super. 1970)

(interpreting what was previously Rule 315, but, after renumbering and

amendment, is now the current Rule 586). The standard of review we apply

in such cases is de novo, and our scope of review is plenary. See

Commonwealth v. Lacombe, 234 A.3d 602, 608 (Pa. 2020).

      Rule 586 establishes that, if a defendant has been charged with

nonforceful or nonviolent charges,

      the court may order the case to be dismissed upon motion and
      showing that:

      (1)     the public interest will not be adversely affected; and

      (2)     the attorney for the Commonwealth consents to the
              dismissal; and

      (3)     satisfaction has been made to the aggrieved person or there
              is an agreement that satisfaction will be made to the
              aggrieved person; and

                                       -3-
J-S16042-22



        (4)   there is an agreement as to who shall pay the costs.

Pa.R.Crim.P. 586 (emphasis added). In the Rule’s corresponding comment, it

identifies that this set of precepts is “the criteria a defendant must satisfy

before the court has the discretion to order dismissal under this [R]ule.” Id.,

cmt. (emphasis added).

        Here, the lower court concedes that

        the Commonwealth has not consented to the dismissal of [Hall’s]
        charges. While a review of the [t]ranscript from the June 7, 2021
        proceeding reveals that the Commonwealth’s counsel did not
        verbally object to [Hall] filing a [p]etition to have the case
        dismissed, the Commonwealth has never consented to the actual
        dismissal of the charges because [Hall’s] Petition for dismissal was
        granted without affording the Commonwealth [the opportunity] to
        respond.

Trial Court Opinion, 1/24/22, at 4 (emphasis in original). In a similar manner,

the Commonwealth proclaims that it “did not agree to the dismissal and

[further,] not all the restitution has been paid to the victim.” Appellant’s Brief,

at 9.

        Our independent review of the record uncovers no specific consent from

the Commonwealth to establish that it agreed to the dismissal of charges.

See, e.g., Videoconference Transcript, 6/7/21. As all parties agree that the

Commonwealth did not provide its consent, which is a preliminary requirement

under Rule 586(2), it was in error for the court to dismiss the charges that

were against Hall. Therefore, we vacate the order that closed her case and

remand for further proceedings.


                                       -4-
J-S16042-22


     Order vacated. Case remanded. Jurisdiction relinquished.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/26/2022




                                  -5-